EXAMINER’S COMMENT, AMENDMENT, AND
STATEMENT OF REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received June 1, 2022 (the “Response”).  
In response to the Response, the previous rejections of claims 1–5, 8–12, 15–18 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 1–20 are currently pending.  

Drawings
Response to Arguments
Applicants request “that the replacement drawing sheets for Figures 1 and 2 be entered and the objection to these figures be withdrawn.”  Response 10.
The Examiner respectfully disagrees.  The drawings were objected to under 37 C.F.R. § 1.84(t) for failing to placing the docket number on the front of each sheet within the top margin.  The docket numbers of Figures 1 and 2 are located in the left margin.  See 37 C.F.R. § 1.84(g) for the top margin location.
The Objections
37 C.F.R. § 1.84(c) recites “Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin.”  See MPEP § 608.02.  
The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to place the docket number on the front of each sheet within the top margin.  See Figs. 1 and 2 (placing docket number in the left margin); see also 37 C.F.R. § 1.84(g) for the top margin location.
37 C.F.R. § 1.121(d) (emphasis added) recites 
Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled “Replacement Sheet.”

The drawings are objected to under 37 C.F.R. § 1.121(d) for failing to place the label “Replacement Sheet” in the top margin.  See Figs. 1 and 2 (placing “REPLACEMENT SHEET” in the left margin); see also 37 C.F.R. § 1.84(g) for the top margin location.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization from the applicant or attorney/agent of record and appropriate extensions of time are not required if the changes are not substantive (e.g., corrections of format errors or typographical errors). Such an examiner’s amendment may be made after the time period for reply, or after the shortened statutory period without any extensions of time, as long as the non-compliant amendment was timely filed.

MPEP § 714(II)(E).

Claim 1 (Currently Amended): An electronic apparatus for establishing a Dual-Stack Lite (DS-lite) tunnel, the electronic apparatus comprising: 
a memory storing computer-readable instructions; 
a processor configured to execute the computer-readable instructions to: 
send a request for an Internet Protocol (IP) address of a Domain Name System (DNS) server and a domain name of an Address Family Transition Router (AFTR) server to a Dynamic Host Configuration Protocol (DHCP) server using an IP address of the DHCP server; 
receive the IP address of the DNS server and the domain name of the AFTR server from the DHCP server in response to the request; 
send a DNS query to the DNS server using the IP address of the DNS server, wherein the DNS query includes the domain name of the AFTR server; 
in response to the sending the DNS query, receiving a DNS response from the DNS server, wherein the receiving the DNS response means the DNS query was successful: 
receive an IP address of the AFTR server from the DNS server; and 
establish the DNS-lite tunnel between the electronic apparatus and the AFTR server using the IP address of the AFTR server; and 
save the IP address of the AFTR server; 
periodically transmit one or more subsequent DNS queries to the DNS server based on a DNS time to live (TTL) timer; and 
in response to one of the one or more subsequent DNS queries being successful: 
receive a subsequent IP address of the AFTR server from the DNS server; 
maintain the DS-lite tunnel between the electronic apparatus and the AFTR server using the subsequent IP address of the AFTR server; and 
update the IP address of the AFTR server with the subsequent IP address of the AFTR server.

Claim 8 (Currently Amended): A method for establishing a Dual-Stack Lite (DS-lite) tunnel, the method comprising: 
sending a request for an Internet Protocol (IP) address of a Domain Name System (DNS) server and a domain name of an Address Family Transition Router (AFTR) server to a Dynamic Host Configuration Protocol (DHCP) server using an IP address of the DHCP server; 
receiving the IP address of the DNS server and the domain name of the AFTR server from the DHCP server in response to the request; 
sending a DNS query to the DNS server using the IP address of the DNS server, wherein the DNS query includes the domain name of the AFTR server; 
in response to the sending the DNS query, receiving a DNS response from the DNS server, wherein the receiving the DNS response means the DNS query was successful: 
receiving an IP address of the AFTR server from the DNS server; and 
establishing the DS-lite tunnel between the gateway device and the AFTR server using the IP address of the AFTR server; and 
save the IP address of the AFTR server; 
periodically transmit one or more subsequent DNS queries to the DNS server based on a DNS time to live (TTL) timer; and 
in response to one of the one or more subsequent DNS queries being successful: 
receive a subsequent IP address of the AFTR server from the DNS server; 
maintain the DS-lite tunnel between the electronic apparatus and the AFTR server using the subsequent IP address of the AFTR server; and 
update the IP address of the AFTR server with the subsequent IP address of the AFTR server.

Claim 15 (Currently Amended): A non-transitory computer-readable medium of an electronic apparatus storing one or more computer-readable instructions for establishing a Dual-Stack Lite (DS-lite) tunnel, that when executed by a processor of the electronic apparatus, cause the processor to perform one or more operations comprising: 
send a request for an Internet Protocol (IP) address of a Domain Name System (DNS) server and a domain name of an Address Family Transition Router (AFTR) server to a Dynamic Host Configuration Protocol (DHCP) server using an IP address of the DHCP server; 
receive the IP address of the DNS server and the domain name of the AFTR server from the DHCP server in response to the request; 
send a DNS query to a DNS server using the IP address of the DNS server, wherein the DNS query includes the domain name of the AFTR server; and 
in response to the sending the DNS query, receiving a DNS response from the DNS server, wherein the receiving the DNS response means the DNS query was successful: 
receive an IP address of the AFTR server from the DNS server; 
establish the DS-lite tunnel between the electronic apparatus and the AFTR server using the IP address of the AFTR server; and 
save the IP address of the AFTR server; 
periodically transmit one or more subsequent DNS queries to the DNS server based on a DNS time to live (TTL) timer; and
 in response to one of the one or more subsequent DNS queries being successful: 
receive a subsequent IP address of the AFTR server from the DNS server, 
maintain the DS-lite tunnel between the electronic apparatus and the AFTR server using the subsequent IP address of the AFTR server; and 
update the IP address of the AFTR server with the subsequent IP address of the AFTR server.
	
Allowable Subject Matter
Claims 1–20 allowed.
Regarding claim 1, the prior art of record does not teach 
save the IP address of the AFTR server;
periodically transmit one or more subsequent DNS queries to the DNS server based on a DNS time to live (TTL) timer; and
in response to one of the one or more subsequent DNS queries being successful:
receive a subsequent IP address of the AFTR server from the DNS server;
maintain the DS-lite tunnel between the electronic apparatus and the
AFTR server using the subsequent IP address of the AFTR server; and
update the IP address of the AFTR server with the subsequent IP address of the AFTR server.
	Claims 8 and 15 by analogy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20150222734-A1 and US-20210099420-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449